Citation Nr: 0126630	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  97-27 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for Parkinson's disease 
(PD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and C.C.


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The veteran had active service from April 1960 to March 1964 
and from June 1965 to June 1967.

This appeal is from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, regional office (RO).

In November 2000, the Board of Veterans' Appeals solicited an 
expert medical opinion from a physician in the Veterans 
Health Administration of VA, so informing the veteran by 
letter at that time.  In February 2001, the Board provided 
the veteran's representative a copy of the VHA opinion.  The 
veteran, through his representative, has submitted a medical 
opinion in rebuttal and a waiver of his right to initial 
review of this additional evidence by the agency of original 
jurisdiction, the RO.  See 38 C.F.R. § 20.1304(c) (2001).


FINDINGS OF FACT

1.  The veteran handled pesticides in service.

2.  The veteran has Parkinson's disease, diagnosed in 1994.

3.  It is at least as likely as not that his Parkinson's 
disease is related to exposure to pesticides in service.


CONCLUSION OF LAW

The veteran incurred Parkinson's disease in wartime service.  
38 U.S.C.A. §§ 1110, 5107(b) (West Supp. 2001); 38 C.F.R. 
§§ 3.102; 3.303(d) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A Navy performance report for the period April to October 
1966 describes the veteran's assigned tasks at Memphis Naval 
Air Station as including supervising pest control details and 
spraying insecticide in and outside of living quarters.  
Service medical records are negative for neurologic 
complaints, findings, or diagnoses, except for a headache 
associated with diagnosed mild cervical strain the day after 
a rear-end accident in a motor vehicle in which his vehicle 
was hit while stopped.

VA outpatient records of September 1991 to October 1999 
include an August 1994 neurology note of the veteran's 
complaints of right leg and ankle spasms for the past month 
and a February 1995 neurology impression of new onset of PD.  
No record predating August 1994 shows complaints of problems 
with muscle control or other symptoms later identified as 
neurological.  The medical record subsequent to February1995 
consistently reports the diagnosis of PD, which has now been 
shown to be progressive.

On VA neurology examination in November 1996, the veteran 
reported progressive symptoms beginning in 1980 that he 
believed were of PD, but that he did not see a neurologist 
until 1994.  He reported exposure to pesticides in service as 
a medical technician, during which time he mixed insecticides 
and supervised others in the mixing and spraying of them.  
The veteran his belief that some of them were organic 
phosphate pesticides, because he developed classic symptoms 
of weakness, nausea, vomiting, vertigo and increased 
salivation in service soon after handling certain pesticides.  
He reported that he did not seek medical treatment, because 
as a medic he was familiar with the symptoms.  The examiner, 
upon taking a report of current subjective complaints and 
conducting physical examination, diagnosed PD.

In a December 1996 statement, the veteran reported that his 
only treatment for PD was at the VAM[edical]C[enter].

The veteran had a VA neurology examination in May 1997.  He 
reported last working in October 1996; he was a hearing aid 
specialist.  The examiner noted the veteran's history of 
onset of symptoms about 1980 and subsequent progression 
leading to diagnosis of PD in 1994.  In further history, the 
examiner recorded,

This man was born in California and grew 
up in the San Francisco Bay area.  While 
he was growing up, he spent a significant 
amount of time on a farm, during which 
time, he had some exposure to pesticides 
and significant exposure to well-water.  
There is no history of encephalitis, 
significant head trauma, or exposure to 
neuroleptics or Metoclopramide HCL.  
There is no history of intravenous 
illicit drug use.  He claims to have 
significant exposure to pesticide for 
approximately one year while the 
Military, at which time, he supervised 
the use of herbicides and pesticides.

Upon physical examination, the examiner diagnosed PD.  In his 
examination impression, the examiner stated, in pertinent 
part,

Exposure to pesticides and well water are 
known to be risk factors for the 
development of Parkinson's disease, but 
the relationship between these exposures 
and the development of Parkinson's 
disease is not well-established.  It is 
the opinion of the examiner that this 
man's exposure to pesticides while he was 
in the Service, should be considered a 
risk factor for subsequent development of 
Parkinson's disease, but it cannot be 
considered a causative factor.  It should 
be noted that this man has a history of 
significant exposure to pesticides and 
well-water while he was growing up in 
California.

In a June 1997 statement, the veteran asserted that the May 
1997 VA examiner misstated his report of his history of 
pesticide exposure.  The veteran stated that he told the 
examiner that he drank well water in 1965-67 when visiting 
his in-laws in Harrison, Arkansas, while in the Navy.  The 
veteran denied spending significant time on a farm or 
drinking well water during his childhood, or having 
significant pesticide exposure at any time other than while 
in the Navy.

The veteran testified at a hearing in September 1997 that he 
handled multiple pesticides in the course of his duty as a 
medical technician at Memphis Naval Hospital in the late 
1960s.  He testified about the circumstances of his handling 
pesticides in service.  He summarized his understanding of 
literature about PD that he had read.  His ex-wife testified 
that they were married from 1962 to 1973 and that she did not 
notice any Parkinson's-type symptoms during that time.

In an April 1998 letter, the Navy Facilities Engineering 
Command (NFEC) reported that the Navy Applied Biologist, who 
was familiar with the pest control program at NAS Memphis 
during the years 1965 through 1967, had verified that records 
for that time were not retained.  In a follow-up letter of 
July 1998, the NFEC clarified that records of pesticide usage 
at NAS Memphis during the veteran's period of service did not 
exist.  NFEC provided a list of 44 pesticides in common usage 
at naval shore installations during the 1960s, stating it was 
not known whether, and in what quantities these pesticides 
were used at NAS Memphis.

In February 1999, the veteran indicated by asterisks on the 
pesticide list five pesticides that he alleged using while in 
the Navy: Dacthal, DDT, Methyl Bromide, Rotenone, and Silvex.

In February 2000 hearing testimony, the veteran reported that 
his post-service career was as a hearing instrument 
specialist for Miracle Ear.  He denied any pesticide exposure 
before or after service.

In a February 2000 statement, D. Brown, M.D., a neurologist 
following the veteran for PD, reported that he could not 
verify the veteran's exposure to pesticide while in the Navy.  
Dr. Brown stated that he knew of no definite proof of any 
Parkinson syndrome being related to pesticide use, even 
though that had been investigated in the past without proof 
being obtained.

In November 2000, the Board requested a medical expert 
opinion pursuant to 38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. 
§ 20.901(a) (2001).  The Board requested that the medical 
expert review the veteran's record and determine whether the 
veteran's development of Parkinson's disease is as [sic] 
least as likely as not related to his exposure to pesticides 
during service.

In January 2001, a VA memorandum medical opinion was 
received.  The medical expert opinion was as follows:

1.  I am asked to determine whether, to a 
reasonable degree of medical certainty, 
[the veteran's] development of 
Parkinson's disease (PD) is at least as 
likely as not related to his exposure to 
pesticides during military service.

2.  The relevant clinical information is 
as follows.  [The veteran] served in the 
Navy from 1965-7.  His duties required 
use of pesticides.  The specific 
pesticides to which he may have been 
exposed included Dacthal, DDT, Lindane, 
methyl bromide, rotenone and Silvex ([the 
veteran's] letter of 11/13/2000 asserts 
definite exposure to rotenone in "1960-
61" however other records provided me 
only refer to rotenone as one of several 
"Pesticides commonly used . . . in the 
late 1960's).  He suffered no documented 
episode of acute toxicity.  PD was 
formally diagnosed in 1994.

3.  The concern that pesticides may be 
related to [the veteran's] illness arises 
from epidemiologic, clinical and 
experimental observations.  Various 
epidemiologic studies indicate that 
pesticide exposure is a risk factor for 
development of PD (e.g. Gorell et al., 
"The risk of PD with exposure to 
pesticides, farming, well water, and 
rural lining", Neurology 50:1346, 1998).  
Case reports describe typical PD 
following several years of occupational 
exposure to various chemicals among which 
were pesticides (e.g. Bocchetta and 
Corsini, "PD and Pesticides", Lancet, 
2:1163, 1986).  Finally, investigators 
have produced a PD like condition in rats 
given rotenone (Betarbet et al, "Chronic 
systemic pesticide exposure reproduces 
features of PD", Nature Neurosciences, 
3: 1301, 2000; this article describes the 
research which is the basis of the 
Arkansas Democrat-Gazette article 
submitted by [the veteran]).

4.  In reference to [the veteran's] 
claim, these research findings must be 
qualified.  Though the epidemiologic 
studies such as Gorell et al. may, in 
their words, assert "a significant 
association of occupational exposure to 
herbicides and pesticides with PD" these 
studies do not establish specific toxic 
agents, the necessary amount or type of 
exposure nor do they define susceptible 
groups of people.  The pesticides 
mentioned in specific case reports of 
chronic PD are not the same as the agents 
to which [the veteran] claims exposure.  
Finally, though rotenone causes features 
of PD in rats, the applicability of that 
model to human disease remains to be 
established; as noted by Giasson and Lee 
in their commentary in the same issue of 
Nature Neurosciences, "The results of 
Betarbet et al. are likely to raise new 
questions about [rotenone's] safety, 
although whether rotenone exposure 
contributes to the incidence of PD 
remains to be determined."  Moreover, 
even should rotenone be proven to cause 
PD in humans, it would remain to be 
established if [the veteran] had 
sufficient rotenone exposure or the 
necessary susceptibility.

5.  In conclusion, it is not proven at 
this time that pesticides in general or 
rotenone in particular cause PD.  
Therefore I cannot conclude that [the 
veteran's] development of PD is at least 
as likely as not related to his exposure 
to pesticides during service.

The veteran's representative thereafter submitted a September 
2001 medical opinion from a neuroradiologist, C.N. Bash, M.D.  
Dr. Bash reviewed the medical records of the veteran as well 
as the VHA opinion and medical literature.  Dr. Bash stated 
his opinion that it was more than 50 percent likely that the 
veteran's PD was caused by his service exposure to 
pesticides.  Dr. Bash stated that:

In review of the medical record it is 
apparent that this patient was exposed to 
pesticide during his service time.  It is 
also clear that the exact 
dose/type/amount of exposure is not known 
as several thousand different compounds 
are used in the formulation of 
pesticides.  In order to fairly evaluate 
this case I have assumed that this 
patient was exposed to a significant 
amount of pesticide because he was mixing 
and spraying it over a one to two-year 
time period.

I have listed below several abstracts 
from a recent Pubmed search that I 
performed.  Many of these articles are 
from the year 2000 and were not available 
to other physicians who may have reviewed 
this record in the late 1990's or early 
2000.  The abstracts reprinted at the 
bottom of this report show to a high 
degree of probability that pesticides are 
a risk factor and are likely one 
causative agent in PD especially in 
patient's who were diagnosed after the 
age of 50.

It is my opinion that this patient's 
service exposure to pesticides is the 
likely (greater than 50% probability) 
caused his current PD for the following 
reasons:

1	The patient was exposed to 
pesticides in service.
2	The patient was diagnosed with PD 
after the age of 50 thereby reducing the 
risk of hereditary PD.
3	The patient does not have other risk 
factors for PD such as head trauma.
4	The literature supports a causative 
link (odds ratios greater than 1) between 
pesticide exposure and PD.
5	This opinion is supported by the 
opinion of one VA physician who stated 
the following on Dec 1996 
"...Parkinson's disease as a result of 
pesticide exposure during military 
service . . .Dr. Elsharydah neurology..."

* * *

Dr. Bash submitted abstracts of 11 scientific or medical 
articles.

During the pendency of his claim, the veteran has submitted 
numerous articles about PD, its course and its causation, 
from scientific, medical, and lay journals and organizational 
organs.


II.  Analysis

A.  Veterans Claims Assistance Act of 2000

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001), prescribed VA's duties to notify and 
assist claimants for VA benefits.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VCAA had not been enacted prior to transfer of this case to 
the Board.  Therefore, the RO has had no opportunity to 
review the file to determine whether there has been 
substantial compliance with the Act.  However, the Board's 
determination herein is fully favorable to the veteran.  
There would be no possible benefit to remanding this case to 
the RO for its consideration of the requirements of the VCAA 
in the first instance.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

B.  Service Connection

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2001).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2001).

The Secretary [of Veterans Affairs] shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).

There is no statutory presumption of incurrence in service 
that can aid the veteran to establish service connection for 
PD given the facts of this case.  The presumption of service 
connection afforded organic diseases of the nervous system 
cannot apply, because there is no evidence that PD was 10 
percent disabling within one year following the veteran's 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112(a) 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (2001).

The veteran has not produced evidence that he now manifests a 
chronic disease that was shown to be chronic in service, 
consequently, he cannot establish service connection by 
showing that he has the same disease now as one that was 
shown in service to be chronic.  See 38 C.F.R. § 3.303(b) 
(2001).

The veteran may establish service connection with evidence 
that a condition was noted in service and of continuity of 
symptomatology between a currently diagnosed disease and the 
condition noted in service.  Id.  The veteran reported to the 
November 1996 examiner that he had acute symptoms in service 
that he knew then to be related to pesticide exposure.  He 
qualified his competency to identify his symptoms by 
reporting he was a medic.  He also obtained the testimony of 
his ex-wife that he did not demonstrate Parkinson's-type 
symptoms during their marriage from 1962 to 1973, and he 
several time reported his first awareness about 1980 of 
symptoms later diagnosed as Parkinson's disease.

The testimonial evidence, both in examination reports and at 
hearings, does not establish that a Parkinson's-like 
condition was noted in service.  It is a medical question 
whether the symptoms now reported as occurring in service 
were a Parkinson's or Parkinson's-like condition noted in 
service within the meaning of section 3.303(b) of the sort 
that requires a medical opinion to constitute evidence that 
the condition was noted in service.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The veteran has not submitted evidence, and 
his occupational title, medical technician, does not 
indicate, that he has medical expertise in neurology.  Where 
the veteran's opinion is not an expert opinion, it is not in 
this case evidence that PD or any other precursor condition 
was noted in service.  Moreover, even if the symptoms 
reported to the November 1996 VA examiner were deemed 
evidence that a condition was noted in service, the veteran 
has consistently reported a more than 10 year discontinuity 
in symptomatology.  The preponderance of the evidence is 
against finding PD service connected on the basis of 
continuity of symptomatology with a condition noted in 
service.  38 C.F.R. § 3.303(b).

The above notwithstanding, "[s]ervice connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).  In this case, the evidence 
pertinent to service is the personnel record confirming the 
veteran's exposure to pesticides.

The standard of proof to prevail in claims for VA benefits is 
equipoise of the evidence for and against.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).  VA will deny a claim only where 
the preponderance of the evidence is against the veteran's 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
Federal Circuit has held, regarding whether a claimant may 
show service connection due to radiation exposure for a 
disease not subject to a statutory presumption of service 
connection, that the claimant may show actual causation and 
hence service connection.  Combee v. Brown, 34 F. 3d 1039, 
1045 (Fed. Cir. 1994).  The Federal Circuit did not hold that 
the burden of proof of actual causation was greater than 
evidence in equipoise.

There are two material questions the answers to which must be 
in equipoise for the veteran to prevail.  First, is it as 
likely as not that the veteran's PD is due to exposure to 
pesticides?  Second, if the first question is affirmative, is 
the veteran's PD due to exposure to pesticides in service?

There is competent and credible medical evidence that both 
supports the veteran's claim and is against his claim.  The 
Board deems all of the medical reports and opinions of record 
credible, as the Board lacks the expertise to critique the 
validity of the underlying science informing the several 
medical opinions of record, and the veracity of the reporting 
physicians is not impeached by evidence in the record.  The 
Board must assess the probative value of the medical evidence 
in this case by considering other factors, such as the 
thoroughness of medical record and file review and the 
medical rationales cited.

The November 1996 VA examination report and the other medical 
evidence of record merely confirms the diagnosis of PD and 
its date of diagnosis, which are not at issue (although the 
medical record does seem to show a 1995 rather than a 1994 
diagnosis as was reported several times).

The May 1997 examination report has essentially neutral 
probative value.  It neither confirms nor refutes the 
assertion that the veteran's PD is due to pesticide exposure 
in service.  It is suggestive of a relationship between 
exposure and PD, but equivocal about the circumstances of 
such exposure.  On the whole, it is not evidence against the 
veteran's claim.  Additionally, the veteran explicitly 
rebutted the May 1997 examiner's report of his purported 
history of childhood exposure to pesticides.  The record does 
not independently impeach the veteran's assertion that the 
May 1997 examiner misunderstood his answers to questions at 
the examination.

The statement by Dr. Brown appears to be adverse to the 
veteran's claim.  The declaration of ignorance of definite 
proof of the relationship between pesticide exposure and PD 
does not weigh in favor of the veteran's claim.  However, the 
probative weight against the claim is little, because Dr. 
Brown merely indicated his unawareness of a fact that the 
veteran need not establish to prevail, i.e., definite proof 
of a relationship between pesticide exposure and PD.

The crux of this case is the weight of the scientific/medical 
evidence as presented in the opinion of the VA medical expert 
and of Dr. Bash on whether it is at least as likely as not 
that the veteran's PD is related to exposure to pesticides in 
service.  The VHA doctor opined negatively and Dr. Bash 
opined positively.  Each provided reference to and 
interpretation of scientific literature.  They reached 
different conclusions on the underlying scientific question 
of the relationship between exposure to pesticides and 
development of PD, one concluding that it was not proven that 
pesticides cause PD, the other concluding that there is a 
positive association between pesticide exposure and PD.  Each 
opined consistently with those conclusions regarding the 
probability of a relationship between the veteran's pesticide 
exposure in service and his PD.

The VHA doctor focused on the lack of proof to a scientific 
standard of certainty that exposure to pesticides causes PD.  
The conclusion that causation was not proven was not 
responsive to the veteran's burden of proof of an issue 
material to the determination of his claim.

The question material to the claim is whether there is a 
positive relationship between exposure to pesticides and the 
development of PD.  The veteran's burden of proof regarding 
that material point is to produce evidence showing that such 
a relationship is as likely as not.  In stating that he could 
not conclude that the veteran's development of PD is at least 
as likely as not related to exposure to pesticides in service 
because it is not proven that pesticides in general cause PD, 
the opinion confounded the standard of proof required of the 
veteran to establish entitlement to service connection with 
the standard of proof necessary to establish scientific 
causation.

Dr. Bash opined that peer reviewed scientific literature 
shows to a high degree of confidence that there is a positive 
association between exposure to pesticides and development of 
PD.  He noted several factors that increased his confidence 
of such a relationship in the veteran and that the exposure 
was in service.  Specifically, Dr. Bash found the fact of 
development of PD after age 50, as addressed in cited 
literature, and the lack of other risk factors, to weigh in 
his conclusion.  Dr. Bash also commented on the incorrect 
standard of proof the VA expert applied in formulating an 
opinion whether it was as likely as not that the veteran's PD 
was related to pesticide exposure in service.

In weighing the two expert opinions, the Board cannot find 
the VA opinion to be of such weight as to constitute a 
preponderance of the evidence against the veteran's claim.  
Taken together with all other evidence that tends to be 
adverse to his claim, the evidence is approximately in 
equipoise on the material questions whether there is a 
positive association between pesticide exposure and PD 
generally, and whether the veteran's PD is related to 
pesticide exposure in service.  Affording the veteran the 
benefit of the doubt, entitlement to service connection for 
Parkinson's disease is established.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); 38 C.F.R. § 3.102 (2001).


ORDER

Service connection for Parkinson's disease is granted.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 
 

